Citation Nr: 0329282	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  01-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disorder of the 
distal lower extremities manifested by numbness, pain, and 
venous stasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In July 2002, the veteran presented testimony during a 
hearing at the RO before the undersigned Veterans Law Judge.

The Board previously undertook evidentiary development of 
this issue and later remanded it in June 2003 due to a 
decision in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003), which 
essentially invalidated the Board's authority to adjudicate 
claims it had developed without an initial review of the 
evidence by the RO.

In a statement received by the RO in June 2003, the veteran 
requested an increased evaluation for hearing loss.  Although 
service connection has not been established for hearing loss, 
the issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's bilateral leg disorder is not related to 
service.





CONCLUSION OF LAW

A disorder of the distal lower extremities manifested by 
numbness, pain, and venous stasis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.

In the present case, the RO has fully complied with the 
requirements of the VCAA through issuance of a statement of 
the case (SOC) in July 2001 and supplemental statement of the 
case (SSOC) in August 2003, and in correspondence dated in 
August 2001, July 2002, April 2003, June 2003, and September 
2003.  Through the SOC and SSOC the veteran was notified of 
the law and regulations governing entitlement to the benefit 
sought, the evidence that would substantiate the claim, and 
the evidence that has been considered in connection with the 
appeal.  Information contained in the correspondence sent to 
the veteran notified him of what action was taken by the RO 
to obtain evidence and informed him of additional evidence 
and information that was needed to support his claim.  The 
content of these documents, which are herein incorporated by 
reference, satisfied the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).

The Board also points out that pertinent post-service medical 
records have been associated with the record and the veteran 
has undergone a VA examination.  In addition, he testified 
during a travel board hearing in connection with the claim on 
appeal and a transcript of that hearing is of record.  

Through telephone contact with the veteran in September 2003, 
the RO once again notified him of its obligation to him under 
the VCAA.  In response, the veteran indicated that there was 
no additional information or evidence to support his claim 
and he gave the RO permission to forward his claim to the 
Board for consideration.  The content of the conversation was 
confirmed through correspondence dated in September 2003.

In view of the foregoing, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claim, and has been provided 
ample opportunity to submit such information and evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, as noted 
above, when contacted by the RO to discuss VA's VCAA 
obligations, the veteran indicated that he had no further 
evidence to submit and wished his case to be transferred to 
the Board, thereby effectively waiving the remainder of the 
one year period.

Factual Background

Service records contain statements from superior officers 
noting that the veteran frequently went on sick call for 
varied and numerous complaints, including some involving his 
feet and knee; however, medical records are negative for any 
findings of chronic disability of the lower extremities.  
There were no manifestations or references to cold injury or 
frostbite.  Service records indicate that the veteran was 
discharged due to unsuitability.  

In his initial application for VA benefits, filed in October 
1954, the veteran reported having trouble with his feet, 
characterized as a deformity of the right foot, for which he 
received treatment in Korea in July 1954.  

At the time of VA examination in November 1954, the veteran 
reported foot trouble, described as an "ingrown bone."  He 
related a history of symptoms caused by standing.  He 
provided no history of frostbite or cold injury and no such 
finding were recorded.  There were no varicose veins present.  

The RO received a number of private medical records from the 
veteran dated from November 1987 to June 1999.  William O. 
Holloway, M.D., saw the veteran in February 1989, at which 
time it was noted that the veteran had valvular incompetency 
with some venous hypertension.  Treatment records from Oliver 
T. Willard, M.D., dated in August 1993 note complaints of leg 
pain bilaterally and a burning sensation; the pertinent 
diagnoses were varicose veins and venous stasis disease.  
Subsequent records reflect continued complaints and treatment 
of these disorders.  

Records from Dr. Halloway dated from July 2000 to September 
2001 include two lower extremity venous duplex scan reports.  
Scans of the right leg revealed that the distal aspect of the 
greater saphenous was occluded with acute thrombus.

The veteran testified during a travel board hearing in July 
2002 that he had poor circulation and numbness of the feet, 
which began during service in Korea.  His feet became very 
cold at that time, since he worked outside in the snow in 
boots that were not insulated.  He did not know if his feet 
were "frosted."  He stated that he was put on a profile in 
service due to this problem and remained on profile until he 
was separated from service.  He stated that his legs became 
swollen due to poor circulation and that he wore elastic 
stockings and a leg brace.

Records dated from April 2001 to March 2003 from the Augusta 
VA Medical Center note the veteran's complaints of leg pain 
in February 2002.

The veteran underwent a VA examination in April 2003.  The 
claims file was not reviewed and a history was taken from the 
veteran.  He reported receiving frostbite to both feet in 
service.  His current complaints were poor circulation, pain, 
and numbness in his feet.  Upon examination, a diagnosis of 
venostasis disease of both lower extremities with history of 
previous frostbite was made.  A notation was made that x-rays 
would be taken in order to provide a definitive diagnosis.  
An addendum dated that same month indicated that the examiner 
reviewed the veteran's claims file.  Additional diagnoses of 
hallux valgus of both great toes and degenerative joint 
disease of the first MTP joint were made based on x-ray 
evidence.  In response to an inquiry from the RO as to 
whether the veteran had a chronic disorder and if said 
disorder had its origin in service, the examiner indicated 
that the disorder was a combination of arthritis and 
venostasis disease in both legs.  The opinion was that the 
venostasis disease was due to poor peripheral circulation and 
that it was at least as likely as not that this occurred due 
to frostbite in service, but at present, there was no 
physical evidence that he had any lingering superficial skin 
changes or bone changes consistent with a cold injury.

As there was no documented evidence of a diagnosis or 
treatment of frostbite in service, no current residual skin 
or bone changes from frostbite, and testimony offered by the 
veteran to the effect that he was unsure of whether he had 
frostbite in service, the RO requested another VA examination 
for an opinion of etiology exclusive of a cold weather 
injury.  The veteran underwent a VA examination in August 
2003 at which time his records were reviewed.  The examiner 
noted that the veteran had varicose veins bilaterally and 
peripheral neuropathy, but no established diagnosis of cold 
weather injury from the veteran's history or from the claims 
file.  The opinion was that the veteran had polyneuropathy of 
unknown etiology and that the veteran's leg condition was not 
related to service.

Analysis

The veteran contends that his bilateral leg disorder is 
related to service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

As shown by the evidence, the veteran clearly has a bilateral 
leg disorder in the form of varicose veins; however, there is 
insufficient evidence in the record to suggest that his 
varicose veins are in any way related to service.

Service medical records are silent for any complaints or 
findings related to a bilateral leg problem.  In view of the 
numerous visits to sick call documented in service, it would 
be reasonable to conclude that it was likely that any 
complaints associated with a cold injury would have been 
recorded.  With regard to possible cold weather injury in 
service, the veteran testified that he did not know if he 
suffered from frostbite in service.

Also of significance is the fact that there was no medical 
evidence of his leg disorder until many years after service.  
The earliest notation of such was found in the medical 
records dated in February 1989.

While a VA examiner opined in April 2003 that the veteran's 
venostasis and poor circulation were due to frostbite in 
service, the Board notes that the examiner must have based 
the opinion, in part, on statements from the veteran that he 
did suffer from frostbite in service since there were no 
findings or complaints associated with a cold injury in 
service medical records.  Since the veteran had previously 
testified under oath that he did not know if he had frostbite 
in service, reliance on statements inconsistent with his 
sworn testimony diminished the validity of the examiner's 
opinion.  The validity of the opinion is further called into 
question due to the examiner's own comment that there was 
currently no evidence of any lingering skin or bone changes 
that were consistent with cold injury.  As such, the opinion, 
which is contrary to the evidence and based in part on 
inaccurate information, is of no probative value with regard 
to this claim.

The only other opinion of record is that of an August 2003 VA 
examiner who opined that the etiology of the veteran's 
polyneuropathy was unknown, but that his leg condition was 
not related to service.  The examiner reviewed the claims 
filed and examined the veteran prior to offering an opinion.

In sum, there is no evidence beyond the veteran's own 
assertion that his bilateral leg disorder is related to 
service.  It is important to note that the veteran is not 
competent to establish a medical diagnosis or show medical 
etiology merely by his own assertions.  Such matters require 
medical expertise, which the appellant does not have.  
38 C.F.R. § 3.159(a)(1) (2003).  (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions. See also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

As the facts presented do not present an approximate balance 
between positive and negative evidence, the benefits-of-the 
doubt rule is not applicable and the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 491 (1990). 


ORDER

Service connection for a disorder of the distal lower 
extremities manifested by numbness, pain, and venous stasis 
is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



